DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in the non-provision application filed on 12/19/2019.

Drawings
3.	The drawings were received on 12/19/2019 (in the filings).  These drawings are acceptable.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

5.	As to independent claim 1, the claim recites:
“receive first monitoring data indicating a first infrastructure condition occurring at an on-premise infrastructure controller,
determine a first state of the on-premise infrastructure controller based on the first infrastructure condition and
adjust a consistency level of the on-premise infrastructure controller to a first level of the consistency based on the first state.”

As to independent claims 11 and 18, the claim recites similar language of commensurate scope as claim 1.

These limitations, as currently drafted and within their respective claim, represent processes that, under a broadest reasonable interpretation, covers performance in the mind (including observation, evaluation, judgment, opinion, etc.) but for the recitation of generic computer components.  That is, other than reciting the use of a “computer” to perform these steps, nothing in the claim element precludes the step from practically being performed in the mind or using pencil and paper (see MPEP 2106.04(a)(2) – Examples of Concepts The Courts Have Identified As Abstract Ideas, discussing abstract ideas or concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work).

For example, but for the recitation of:
“one or more processors; and a non-transitory machine-readable medium storing instructions that, when executed, cause the one or more processors to execute an infrastructure management controller” (claim 1).

the performance of these steps in the context of the claims reasonably encompasses the user mentally and/or manually performing these steps.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.

For instance, claim 1 recites the additional elements of “one or more processors to execute an infrastructure management controller” that perform these steps.  The “processor” however is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

As shown, the claims also include the elements of:
(1)   “data indicating a first infrastructure condition occurring at an on-premise infrastructure controller” and
(2)   “a first state of the on-premise infrastructure controller based on the first infrastructure condition.”

These exemplary elements however merely describes the general technical or computing environment (e.g. on-premise infrastructure controller with different conditions and having different states) and restrict the processed information or data to a particular type or category. Limitations that generally link the use of the judicial exception to a particular technological environment or field of use, neither meaningfully limit the claim nor transform (the abstract idea nature of) the claim to a particular useful application to improve the functioning of a computer or any other technology.

Accordingly, the additional step(s) or element(s) of the claims, viewed individually and as an ordered combination, added nothing to the implementation of a mental process on an unspecified, 

6.	As to dependent claims 2–10, 12–17 and 19–20, each of these claims either (1) recites additional step(s) or element(s) that covers performance in the mind; or (2) merely restricts or links the processed information or data to a particular type, technological environment, or field of use; or (3) amounts to  insignificant extra-solution activity to the judicial exception such as data input, display and storage (e.g. claims 9 and 10, involving the outputting and the displaying of data); and as a whole is also directed and confined to the same process set forth in claims 1, 11, and 18.  Therefore, these claims do not individually or collectively add an inventive concept or additional element(s) amounting to significantly more than the abstract idea itself.  These claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Examiner’s Remarks
7.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations

i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
9.	(A)	Don et al., US 8,584,128 B1 (“Don”).
	(B)	Smith et al., US 2004/0181476 A1 (“Smith”).
	(C)	Sendelbach et al., US 2015/0324134 A1 (“Sendelbach”).

Notice re prior art available under both pre-AIA  and AIA 
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1–5, 7–16, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Don in view of (B) Smith.

See “References Cited” section, above, for full citations of references.

12.	Regarding claim 1, (A) Don teaches/suggests the invention substantially as claimed, including:
“A system to facilitate infrastructure management, comprising: one or more processors; and a non-transitory machine-readable medium storing instructions that, when executed, cause the one or more processors to execute
an infrastructure management controller to receive first monitoring data indicating a first infrastructure condition occurring at an on-premise infrastructure controller” 
(Col. 5, line 12: single or multi-processor system; Col. 19, lines 34–36: techniques herein may be performed by executing code stored on a computer readable medium;
Col. 11, lines 46–51: to detect conditions which may cause the host and/or application to fail ... monitor host I/O timeouts ... data storage system may take action if certain conditions are detected in efforts to avoid host and/or application failure;
Col. 5, lines 20–22: data storage system may all be located at the same physical site, or, alternatively, may also be located in different physical locations);

“determine a first state of the on-premise infrastructure controller based on the first infrastructure condition”
(Fig. 6 and Col. 11, lines 57–67: different priority and QOS levels that may be defined for use in a data storage system. The example 300 includes 4 different priority levels as indicated in 310. Each of the priority levels in 310 has a corresponding mapped QOS level in row 312. In this example, a user may specify a priority level when configuring the data storage system;
Col. 9, lines 25–28: data storage system may temporarily adjust the QOS level associated with the application to allocate more resources for use in servicing I/O requests from the application); and

adjust a [quality of service] level of the on-premise infrastructure controller to a first level of the [quality of service] based on the first state”
(Col. 9, lines 25–28: data storage system may temporarily adjust the QOS level;
(Col. 13, line 63 to Col. 14, line 18: system may adjust the QOS level for LV1. The adjustment may be an increase in the amount of resources allocated for use with I/O requests for LV1. In one embodiment, the adjustment may be to allow LV to utilize all available resources of the data storage system for a time period Z).

	Don further suggests that the quality of service (QOS) levels are “consistency levels” (Col. 12, lines 51–55: specify QOS levels in accordance with a maximum amount of buffer space, memory that may be allocated for use, amount of write pending storage space, and/or amount of cache utilized, and the like).

	In additions, (B) Smith also teaches/suggests:
“consistency levels”
(¶ 119: Service levels may also be described as in conventional usage ... denoting more or less capability, responsiveness, or quality guarantee ... system may enforce resource provisioning request servicing within the server, where requests are expressed in terms of service level;
¶ 21: By providing a consistent, policy-based resource provisioning system, the system can increase resource utilization efficiency and provide enhanced compliance with Service Level Agreements and/or Service Level Objectives (SLAs/SLOs));


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith with those of Don to implement different quality of service levels as a quality of service guarantee or agreement. The motivation or advantage to do so is provide a guaranteed base (minimum) level of service where the quality of service may not be degraded.

13.	Regarding claim 2, Don and Smith teach/suggest:
“wherein the infrastructure management controller receives second monitoring data indicating a second infrastructure condition occurring at the on-premise infrastructure controller, 
determines a second state of the on-premise infrastructure controller based on the second infrastructure condition and 
adjusts the consistency level of the on-premise infrastructure controller to a second level of the consistency based on the second state”
(See teachings of Don and Smith, as applied in rejecting claim 1, above;
Don, Col. 13, lines 37–38, teaching monitoring current resource usage rates by the data storage system; thus the monitoring and adjusting of QOS levels are performed on a continuing basis).

14.	Regarding claim 3, Don and Smith teach/suggest:
“wherein the infrastructure condition comprises a load average, and determining a state comprises calculating a load percentage based on a received load average and comparing the load percentage to a state map to determine one of a plurality of states associated with the load percentage”
(Don, Fig. 6, illustrating a table of different priority levels;
Smith, ¶ 66: Environment-based policies are received and acted on 458 by the reactive engine in step 460, using load data concerning the network/system environment, e.g., memory, CPU, network, and storage loading/utilization data;
¶ 67: devices in a particular tier that is covered by the defined service level need to be monitored to understand their status. Next, the conditions or predicates set forth in the policy rules must be evaluated based on the information returned from the monitored devices. This may involve several calculations primarily (although not exclusively) to determine utilization percentages;
the Examiner notes: it would have been obvious to use load/utilization averages over a period time (i.e. moving averages) to determine overall load/utilization percentages so as to filter out noise and fluctuations in loading/utilization data).

15.	Regarding claim 4, Don teaches/suggests:
“wherein the plurality of states comprise low, medium high and critical states”
(Fig. 6 and Col. 11, lines 57–67: different priority and QOS levels that may be defined for use in a data storage system. The example 300 includes 4 different priority levels as indicated in 310. Each of the priority levels in 310 has a corresponding mapped QOS level).

16.	Regarding claim 5, Don teaches/suggests:
“wherein the infrastructure management controller adjusts a timeout interval to a first timeout interval based on the first state and adjusts the timeout interval to a second timeout interval based on the second state”
(Col. 13, lines 53–55: The QOS level may be adjusted for a time period, Z. Z may be referred to as an expiration time after which the adjusted QOS level expires and the defined or configured QOS level for the LV is again in effect).

17.	Regarding claim 7, Don teaches/suggests:
“wherein the on-premise infrastructure controller controls a set of physical resources and the infrastructure management controller manages control of the set of physical resources via the on-premise infrastructure controller”
(Col. 9, lines 25–30: data storage system may temporarily adjust the QOS level associated with the application to allocate more resources for use in servicing I/O requests from the application. The additional resources may be allocated for a defined time period in order to alleviate any temporary backlog of l/O requests;
Col. 12, lines 51–55: specify QOS levels in accordance with a maximum amount of buffer space, memory that may be allocated for use, amount of write pending storage space, and/or amount of cache utilized, and the like).

claim 8, Smith teaches/suggests:
“wherein the consistency level specifies an agreement with a system user that guarantees consistent access to the set of physical resources”
(¶ 9: quality of service (QoS) or differentiated service policies that support or further pre-defined service level agreements amongst the user groups and/or overall service level objectives;
¶ 54: each tier that has defined for it a particular service level objective. As the term is commonly used in the art, service level objective (SLO) refers to agreed-upon metrics of performance and availability for a particular service, in this case the service required to fulfill the functions of the defined tier).

19.	Regarding claim 9, Don teaches/suggests:
“wherein the infrastructure management controller transmits the consistency level to a client device associated with the system user”
(Col. 14, lines 33–43: The notification may serve to notify an administrator or other individual regarding the temporary increase in priority and QOS level for the LV. The notification may also include information about the current priority and QOS level and the time period Z after which the defined or pre-existing priority and QOS level is restored).

20.	Regarding claim 10, Don and Smith teach/suggest:
“wherein the client device displays status information via a user interface providing an indication of the consistency level”
(Don, Col. 14, lines 33–43: The notification may serve to notify an administrator or other individual regarding the temporary increase in priority and QOS level for the LV. The notification may also include information about the current priority and QOS level and the time period Z after which the defined or pre-existing priority and QOS level is restored;
Smith, ¶ 28: graphical user interface (GUI); ¶ 113: monitoring provides both the historical data needed by predictive engine 325 as well as the real-time status data needed for display by client 105).


claims 11–12 and 14–16, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the system of claims 1–2, 4–5, and 9, respectively. Therefore, they are rejected on the same basis as claims 1–2, 4–5, and 9 above.

22.	Regarding claim 13, Don teaches/suggests:
“wherein the infrastructure condition comprises at least one of load average, network latency, throughput and level of frequency of data changes”
(Col. 12, lines 4–5: priority 1 LV shave a processing rate of 200 I/Os per second or 5 milliseconds per I/O).

23.	Regarding claims 18–20, they are the corresponding method claims reciting similar limitations of commensurate scope as the system of claims 1, 3, and 5, respectively. Therefore, they are rejected on the same basis as claims 1, 3, and 5 above.

B.
24.	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Don in view of (B) Smith, as applied to claims 1 and 11 above, and further in view of (C) Sendelbach.

25.	Regarding claim 6, Don and Smith do not teach “wherein the infrastructure management controller adjusts an aging algorithm associated with a retention period of historical records to a first aging algorithm based on the first state and adjusts the aging algorithm to a second aging algorithm based on the second state.”

	(C) Sendelbach however teaches/suggests:
wherein the infrastructure management controller adjusts an aging algorithm associated with a retention period of historical records to a first aging algorithm based on the first state and adjusts the aging algorithm to a second aging algorithm based on the second state”
(¶ 48: Buffer Management Module 216 may use one or more algorithms to maintain a data buffer. For example, Buffer Management Module 216 may use, for example, a least recently used algorithm for aging data out of the data buffer, a least frequently used algorithm for aging data out of the data buffer, and/or an adaptive replacement caching algorithm for aging data out of the data buffer).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Sendelbach with those of Don and Smith to implement different aging algorithms based on QOS level. The motivation or advantage to do so is provide a guaranteed availability of maximum buffer space based on a specific QOS level (see Don, Col. 12, lines 49–55: specify QOS levels in accordance with a maximum amount of buffer space, memory that may be allocated for use).

26.	Regarding claim 17, it is the corresponding computer program product claim reciting similar limitations of commensurate scope as the system of claim 6. Therefore, it is rejected on the same basis as claim 6 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
March 11, 2022